DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed on 08/15/2022 with respect to claims 1 – 20 and newly added claims 16 - 19 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2012/0043116) in view of Poorman (US PgPub No. 2004/0233581).
Regarding claim 1, Kim teaches a suspension assembly comprising: a rigid interposer circuit (figures 1 - 4 item 10); a sensor mounting region on the rigid interposer circuit (figures 1 - 4 item 10 with 1); and a plurality of flexible circuits configured to electrically couple the rigid interposer circuit to a printed circuit board (figures 1 - 4 item 41) and to enable movement of the rigid interposer circuit with respect to the printed circuit board (Kim figures 1 – 4 item 41 teaches flexible printed circuit boards which causes item 10 to move relative to item 20.  Kim teaches in the specification that the system “may” be covered by an epoxy mold resin.  Therefore, examiner notes that the epoxy mold resin is not a required component of the system hence it’s optional. Additionally, there is no indication in Kim of teaching that item 2 makes the system rigid as a whole preventing movement of item 10 relative to item 20, Furthermore, even if the epoxy mold resin is used in the system, there is no indication of when the epoxy mold resin is placed in the system therefore the system is void of item 2 before item 2 is placed in the system hence item 10 is movable relative to item 20).
However, Kim fails to teach flexible circuits configured with one or more angle bends that provide a reduced stiffness. Poorman, on the other hand teaches flexible circuits configured with one or more angle bends that provide a reduced stiffness.
More specifically, Poorman teaches flexible circuits configured with one or more angle bends that provide a reduced stiffness (paragraph 0004; bending the double layer flexible circuit along a rolling loop and reducing the stiffness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Poorman with the teachings of Kim to improve flexibility of the flexible circuits thereby improving the system of Kim.

Regarding claim 4, as mentioned above in the discussion of claim 2, Kim in view of Poorman teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the sensor mounting region is electrically coupled with one or more flexible circuits through one or more circuits disposed on the rigid interposer circuit (figures 1 – 4 item 41; wherein the sensor mounting region is electrically coupled with one or more flexible circuits through one or more circuits disposed on the rigid interposer circuit).

Regarding claim 5, as mentioned above in the discussion of claim 4, Kim in view of Poorman teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the one or more flexible circuits are configured to mount components on the at least one of the one or more flexible circuits (figures 1 – 4 item 41; wherein the one or more flexible circuits are configured to mount components on the at least one of the one or more flexible circuits).

Regarding claim 6, as mentioned above in the discussion of claim 1, Kim in view of Poorman teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein each of the plurality of flexible circuits includes a bonded tail region configured to attach to a printed circuit board (PCB) and an attachment feature adjacent to the bonded tail region (figure 4 item 42; wherein each of the plurality of flexible circuits includes a bonded tail region configured to attach to a printed circuit board (PCB) and an attachment feature adjacent to the bonded tail region).

Regarding claim 7, as mentioned above in the discussion of claim 1, Kim in view of Poorman teach all of the limitations of the parent claim. Additionally, Kim teaches wherein at least one of the plurality of flexible circuits receives signal traces (paragraph 0016, 0025, and 0049; wherein at least one of the plurality of flexible circuits receives signal traces).

Regarding claim 8, as mentioned above in the discussion of claim 7, Kim in view of Poorman teach all of the limitations of the parent claim. Additionally, Kim teaches wherein at least one of the plurality of flexible circuits that does not receive signal traces receives power signals (paragraph 0016, 0025, and 0049; wherein at least one of the plurality of flexible circuits that does not receive signal traces receives power signals).

Regarding claim 9, as mentioned above in the discussion of claim 1, Kim in view of Poorman teach all of the limitations of the parent claim. Additionally, Kim teaches wherein the rigid interposer circuit is configured to receive at least one power component (figures 1 - 4 item 10; wherein the rigid interposer circuit is configured to receive at least one power component).

Regarding claim 10, as mentioned above in the discussion of claim 1, Kim in view of Poorman teach all of the limitations of the parent claim. Additionally, Kim teaches suspension assembly of claim 1 (please see claim 1 above) comprising an inner housing an outer housing (figures 1 – 4 item 60; an inner housing an outer housing).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2012/0043116) in view of Poorman (US PgPub No. 2004/0233581) in view of Farnworth (US PgPub No. 2005/0236708).
Regarding claim 2, as mentioned above in the discussion of claim 1, Kim in view of Poorman teach all of the limitations of the parent claim.  Additionally, Kim teaches an electronic component mounted to the rigid interposer circuit at the sensor mounting region (figures 1 – 4 item 1; an electronic component mounted to the rigid interposer circuit at the sensor mounting region).
However, Kim fails to clearly teach that the electronic component is an image sensor. Farnworth, on the other hand teaches the electronic component is an image sensor.
More specifically, Farnworth teaches the electronic component is an image sensor (figures 2A – 2B and 4 - 7; item 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Farnworth with the teachings of Kim in view of Poorman to increase the capability of Kim by allowing image capture.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2012/0043116) in view of Poorman (US PgPub No. 2004/0233581) in view of Farnworth (US PgPub No. 2005/0236708) in view of Brandenburg (US PgPub No. 2005/0093181).
Regarding claim 3, as mentioned above in the discussion of claim 2, Kim in view of Poorman in view of Farnworth teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the image sensor is attached to the rigid interposer circuit (figures 1 – 4).
However, Kim fails to clearly teach attached using a gold ball wire bond. Brandenburg, on the other hand teaches attached using a gold ball wire bond
More specifically, Brandenburg teaches attached using a gold ball wire bond (paragraph 0007, 0032 and claim 8 of Brandenburg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Brandenburg with the teachings of Kim in view of Poorman in view of Farnworth to improve connection and/or speed.

Claims 11 – 12 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2012/0043116) in view of Poorman (US PgPub No. 2004/0233581) in view of Koo (US PgPub No. 2006/0092514).
Regarding claim 11, Kim teaches a sensor shift circuit module comprising: a rigid interposer circuit (figures 1 - 4 item 10); a plurality of flexible circuits configured to attach to the rigid interposer circuit and with respect to the rigid interposer circuit (figures 1 - 4 item 41); a plurality of flexible circuits configured to attach to the rigid interposer circuit and to be movable with respect to the rigid interposer circuit (Kim figures 1 – 4 item 41 teaches flexible printed circuit boards which causes item 10 to move relative to item 20.  Kim teaches in the specification that the system “may” be covered by an epoxy mold resin.  Therefore, examiner notes that the epoxy mold resin is not a required component of the system hence it’s optional. Additionally, there is no indication in Kim of teaching that item 2 makes the system rigid as a whole preventing movement of item 10 relative to item 20, Furthermore, even if the epoxy mold resin is used in the system, there is no indication of when the epoxy mold resin is placed in the system therefore the system is void of item 2 before item 2 is placed in the system hence item 10 is movable relative to item 20); and a sensor mounting region on the rigid interposer circuit (figures 1 - 4 item 10 with 1; a sensor mounting region on the rigid interposer circuit).
However, Kim fails to teach flexible circuits configured with one or more angle bends that provide a reduced stiffness. Poorman, on the other hand teaches flexible circuits configured with one or more angle bends that provide a reduced stiffness.
More specifically, Poorman teaches flexible circuits configured with one or more angle bends that provide a reduced stiffness (paragraph 0004; bending the double layer flexible circuit along a rolling loop and reducing the stiffness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Poorman with the teachings of Kim to improve flexibility of the flexible circuits thereby improving the system of Kim.
However, Kim in view of Poorman fail to clearly teach flexible circuits to be movable about an x-axis and a y-axis. Koo, on the other hand teaches flexible circuits to be movable about an x-axis and a y-axis
More specifically, Koo teaches flexible circuits to be movable about an x-axis and a y-axis (paragraph 0024; flexible circuits movable in an x-axis and a y-axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Koo with the teachings of Kim in view of Poorman because Koo teaches in at least the abstract that using the invention will result in facilitating downsizing of optical image stabilizers and improving the precision of products thereby improving Kim.

Regarding claim 12, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches an electronic component mounted to the rigid interposer circuit at the sensor mounting region (figures 1 – 4 item 1; an electronic component mounted to the rigid interposer circuit at the sensor mounting region). 
However, Kim fails to clearly teach flexible the electronic component is an image sensor. Koo, on the other hand teaches the electronic component is an image sensor.
More specifically, Koo teaches the electronic component is an image sensor (figure 1 item 109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Koo with the teachings of Kim in view of Poorman because Koo teaches in at least the abstract that using the invention will result in facilitating downsizing of optical image stabilizers and improving the precision of products thereby improving Kim.

Regarding claim 14, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches wherein the sensor mounting region is within a z-height space defined by the rigid interposer circuit (figures 1 - 4 item 10 with 1).

Regarding claim 15, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches a lens and optionally an auto focus mechanism generally fixedly mounted about the x-y axes with respect to the rigid interposer circuit (figures 1 - 2).

Regarding claim 16, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein each of the plurality of flexible circuits includes a bonded tail region configured to attach to a printed circuit board (PCB) and an attachment feature adjacent to the bonded tail region (figure 4 item 42; wherein each of the plurality of flexible circuits includes a bonded tail region configured to attach to a printed circuit board (PCB) and an attachment feature adjacent to the bonded tail region).

Regarding claim 17, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches wherein at least one of the plurality of flexible circuits receives signal traces (paragraph 0016, 0025, and 0049; wherein at least one of the plurality of flexible circuits receives signal traces).

Regarding claim 18, as mentioned above in the discussion of claim 17, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches wherein at least one of the plurality of flexible circuits that does not receive signal traces receives power signals (paragraph 0016, 0025, and 0049; wherein at least one of the plurality of flexible circuits that does not receive signal traces receives power signals).

Regarding claim 19, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches wherein the rigid interposer circuit is configured to receive at least one power component (figures 1 - 4 item 10; wherein the rigid interposer circuit is configured to receive at least one power component).

Regarding claim 20, as mentioned above in the discussion of claim 11, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim. Additionally, Kim teaches sensor shift circuit module of claim 11 (please see claim 11 above) comprising an inner housing an outer housing (figures 1 – 4 item 60; an inner housing an outer housing).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2012/0043116) in view of Poorman (US PgPub No. 2004/0233581) in view of Koo (US PgPub No. 2006/0092514) in view of Brandenburg (US PgPub No. 2005/0093181).
Regarding claim 13, as mentioned above in the discussion of claim 12, Kim in view of Poorman in view of Koo teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the image sensor is attached to the rigid interposer circuit (figures 1 – 4).
However, Kim fails to clearly teach attached using a wire bonding technique. Brandenburg, on the other hand teaches attached using a wire bonding technique.
More specifically, Brandenburg teaches attached using a wire bonding technique (paragraph 0007, 0032 and claim 8 of Brandenburg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Brandenburg with the teachings of Kim in view of Poorman in view of Koo to improve connection and/or speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higashi (US PgPub No. 2008/0239576) teaches low bending stiffness of circuit member.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/29/2022